                                                                 Case 2:20-bk-13530-BR           Doc 66 Filed 06/19/20 Entered 06/19/20 17:31:12            Desc
                                                                                                  Main Document    Page 1 of 4


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC.

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT
                                                                  9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                        LOS ANGELES DIVISION
                                                                 11 In re                                                  Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                           Chapter 7
                                                                    LLC,
                                                                 13                                                        DEBTOR'S REQUEST FOR JUDICIAL
                                                                                          Debtor.                          NOTICE IN SUPPORT OF DEBTOR'S
                                                                 14                                                        EMERGENCY MOTION PURSUANT TO
                                                                                                                           FEDERAL RULE OF BANKRUPTCY
                                                                 15                                                        PROCEDURE 8007 FOR STAY PENDING
                                                                                                                           APPEAL
                                                                 16
                                                                                                                           HEARING:
                                                                 17                                                        DATE: To Be Determined
                                                                                                                           TIME: To Be Determined
                                                                 18                                                        CTRM: 1668
                                                                                                                                  255 E. Temple Street
                                                                 19                                                               Los Angeles, CA 90012
                                                                 20

                                                                 21 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 22               Pursuant to Federal Rule of Evidence 201, Jadelle Jewelry and Diamonds, LLC, the debtor

                                                                 23 ("Jadelle"), hereby requests that the Court take judicial notice of the following filings, dockets and

                                                                 24 assertions therein in support of the Debtor's Emergency Motion Pursuant to Federal Rule of

                                                                 25 Bankruptcy Procedure 8007 For Stay Pending Appeal.

                                                                 26               1.     The Court's June 10, 2020 Order: (1) Directing Rachel Rechnitz and Jona Rechnitz

                                                                 27 to File Joint Declaration Under Penalty of Perjury; (2) Setting Date by Which Petitioning

                                                                 28 Creditors May Contact Creditors Identified In Joint Declaration and Conduct Certain Discovery;

                                                                      2822846.1                                                            REQUEST FOR JUDICIAL NOTICE
                                                                 Case 2:20-bk-13530-BR          Doc 66 Filed 06/19/20 Entered 06/19/20 17:31:12               Desc
                                                                                                 Main Document    Page 2 of 4



                                                                  1 (3) Setting Date for Hearing on Status Conference; and (4) Setting Date for Filing of Joint Status

                                                                  2 Report Prior to Status Conference [Docket No. 39], a true and correct copy of which is attached to

                                                                  3 the concurrently filed Index of Exhibits as Exhibit "1";

                                                                  4               2.   The Court's June 16, 2020 Order Denying "Putative Debtor's Emergency Motion

                                                                  5 for (1) Reconsideration of the Court's Order, or (2) Alternatively, a Stay of the Bankruptcy Case

                                                                  6 [Docket No. 53], a true and correct copy of which is attached to the concurrently filed Index of

                                                                  7 Exhibits as Exhibit "2";

                                                                  8               3.   The Court's June 16, 2020 Order Directing Clerk of Court to Immediately Enter an
                                                                  9 Order for Relief Under Chapter 7, and Requiring the Debtor to File All Schedules and Related

                                                                 10 Documentation for a Chapter 7 Case Within Fourteen Days of the Entry of this Order [Docket No.

                                                                 11 54], a true and correct copy of which is attached to the concurrently filed Index of Exhibits as
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Exhibit "3";
                               Costa Mesa, California 92626




                                                                 13               4.   The Court's June 16, 2020 Order for Relief and Order to File Schedules, Statements
                                                                 14 and List(s) [Docket No. 55], a true and correct copy of which is attached to the concurrently filed

                                                                 15 Index of Exhibits as Exhibit "4";

                                                                 16               5.   The Involuntary Petition [Docket No. 1], a true and correct copy of which is
                                                                 17 attached to the concurrently filed Index of Exhibits as Exhibit "5";

                                                                 18               6.   The Putative Debtor's Motion to Dismiss Involuntary Petition and Request for

                                                                 19 Attorney's Fees, Costs, and Damages [Docket No. 8], a true and correct copy of which is attached

                                                                 20 to the concurrently filed Index of Exhibits as Exhibit "6";

                                                                 21               7.   The Supplemental Declaration of Baruch C. Cohen Regarding Third Party

                                                                 22 Defendants' Motion for Stay of Proceedings [Docket No. 61], USDC Case No. 2:20-cv-02580-

                                                                 23 ODW-AS, a true and correct copy of which is attached to the concurrently filed Index of Exhibits

                                                                 24 as Exhibit "8"; and

                                                                 25               8.   The verified complaint filed by Victor Franco Noval in Noval v. Rechnitz, et al., a

                                                                 26 true and correct copy of which is attached to the concurrently filed Index of Exhibits as Exhibit

                                                                 27 "10";

                                                                 28

                                                                      2822846.1                                           2                 REQUEST FOR JUDICIAL NOTICE
                                                                 Case 2:20-bk-13530-BR          Doc 66 Filed 06/19/20 Entered 06/19/20 17:31:12              Desc
                                                                                                 Main Document    Page 3 of 4



                                                                  1               9.    The Putative Debtor's Emergency Motion for (1) Reconsideration of the Court's

                                                                  2 Order, or (2) Alternatively, a Stay of the Bankruptcy Case [Docket No. 44], a true and correct

                                                                  3 copy of which is attached to the concurrently filed Index of Exhibits as Exhibit "11";

                                                                  4               10.   The case docket in 2:20-bk-13530-BR as of June 19, 2020, a true and correct copy

                                                                  5 of which is attached to the concurrently filed Index of Exhibits as Exhibit "13";

                                                                  6               11.   The Putative Debtor's Reply to Petitioning Creditors' Opposition to Putative

                                                                  7 Debtors' Motion to Dismiss Involuntary Petition and Request for Attorney's Fees, Costs, and

                                                                  8 Damages [Docket No. 36], a true and correct copy of which is attached to the concurrently filed
                                                                  9 Index of Exhibits as Exhibit "14"; and

                                                                 10               12.   Excerpt from Petitioning Creditor's Opposition to Motion to Dismiss [Docket No.
                                                                 11 15].
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13
                                                                                                                  Respectfully submitted,
                                                                 14
                                                                      DATED: June 19, 2020                        SMILEY WANG-EKVALL, LLP
                                                                 15

                                                                 16
                                                                                                                  By:          /s/ Robert S. Marticello
                                                                 17                                                     ROBERT S. MARTICELLO
                                                                                                                        MICHAEL L. SIMON
                                                                 18
                                                                                                                        Attorneys for Jadelle Jewelry and Diamonds,
                                                                 19                                                     LLC.

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2822846.1                                           3                 REQUEST FOR JUDICIAL NOTICE
          Case 2:20-bk-13530-BR                    Doc 66 Filed 06/19/20 Entered 06/19/20 17:31:12                                     Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Debtor's Request for Judicial Notice in Support
of Debtor's Emergency Motion Pursuant to Federal Rule of Bankruptcy Procedure 8007 for Stay Pending Appeal
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/19/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    •   Sam S Leslie (TR) sleslie@trusteeleslie.com, sleslie@iq7technology.com;trustee@trusteeleslie.com
    •   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    •   Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    •   Neal Salisian ECF@salisianlee.com
    •   Michael Simon msimon@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/19/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/19/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
